DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 06/30/2021.
Claims 1 and 10 have been amended.
Claims 1-20 are currently pending and have been examined.

Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.














Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 06/30/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drazin (USPGP 2015/0100463 A1) hereinafter DRAZIN, in view of Peltonen et al. (USPGP 2009/0216634 A1), hereinafter PELTONEN, and further in view of Cheong et al. (US 7,301,950 B1), hereinafter CHEONG, and further in view of Li et al. Playout Buffer and Rate Optimization for Streaming over IEEE 802.11 Wireless Networks, hereinafter LI.

Claim 1:
DRAZIN as shown below discloses the following limitations:
making a determination at a user device to transition the user device to a standby mode; (see at least paragraph 0201)
DRAZIN does not specifically disclose the following limitations, but PELTONEN as shown does:
sending a message from the user device to a server of a service provider in response to the determination, wherein the service provider provides a service to the user device; (see at least paragraphs 0071-0072)
receiving, in response to the message, a first content stream at the user device; (see at least paragraphs 0071-0072)
in response to a time in the standby mode exceeding a threshold, transmitting a second message to the server from the user device, wherein, in response to the transmitting of the second message, receipt of the first content stream at the user device ceases. (see at least paragraphs 0071-0072)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DRAZIN with the technique of PELTONEN because, “Electronic access to and distribution of information has grown in importance as a result of networks such as the Internet connecting individuals on a global scale.  Even individuals who are on travel or vacation may connect to communication and information networks through mobile communication devices like mobile telephones.  For example, many smartphones allow users to browse the web, check and send e-mails or other electronic messages and make telephone calls while they are on the move.  Business people, in one instance, may use such devices to seek information involving business news, stock PELTONEN: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of DRAZIN/PELTONEN does not specifically disclose generating first content generated from the first content stream to load a buffer of the user device with the first content, wherein the buffer is configured to inhibit disruption of playback of the first content on a display device coupled to the user device when the user device is in the standby mode.  CHEONG, however, in at least Figures 2 as well as associated and related text; column 2, lines 11-24; column 4, lines 51-64; column 6, lines 36-52. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DRAZIN/PELTONEN with the technique of CHEONG because, “In wireless systems where a common access point, such as a base station, communicates with multiple mobile terminals, there is a need to manage activity of the mobile terminals and allocation of resources.  Since many mobile terminals are battery operated, there is a constant effort to minimize power consumption and optimize battery life.  Accordingly, the mobile terminals often cycle between an active mode during communication sessions and one or more standby modes between communication sessions.  While in a standby mode, the mobile terminals may operate in different ways depending on the communication system.  For example, a mobile terminal may power down in standby mode and periodically power up and communicate with the base station to see if a communication session is necessary.  When the mobile terminal awakes to see if a communication session is necessary, the mobile terminal is not considered in an active mode, and communicates with the access point only to a limited extent to determine if it should transition to an active mode.” (CHEONG: column 1, lines 12-30).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
LI discloses the fundamental purpose of buffering circuits in a video streaming environment: “In best-effort networks, streaming media applications use streaming rate selection and playout buffers to reduce degradations in performance caused by changes in the available bandwidth along the path of the streaming flow. However, most streaming rate selection and buffer optimization algorithms are developed for wired networks and can perform poorly over wireless networks. Wireless networks often introduce rate adaptation, retransmissions, Forward Error Correction (FEC), and channel access control, and other behaviors not normally found in wired networks. This mismatch in design leads to significant degradation in the effectiveness of rate selection and playout buffer techniques.”  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DRAZIN/PELTONEN/CHEONG with the technique of LI because, “streaming media applications use streaming rate selection and playout buffers to reduce degradations in performance caused by changes in the available bandwidth along the path of the streaming flow” (LI: introduction).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).







Claims 2 and 11:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses the following limitations:
receiving a second content stream at the user device while making the determination, wherein the second content stream corresponds to a television channel of a plurality of television channels, and wherein second content generated from the second content stream is sent to the display device before the making of the determination;
receiving a user input at the user device while the user device is in the standby mode;
sending an activate message from the user device to the server in response to the user input, wherein the activate message identifies the second content stream;
receiving the second content stream from the server instead of the first content stream in response to the activate message; and
sending the second content generated from the second content stream from the user device to the display device.
See at least paragraphs 0017, 0041, 0042, 0126, and 0193.

Claims 3 and 12:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses displaying a menu to the display device prior to the making the determination to transition to the standby mode, wherein the making the determination to transition to the standby mode is made in response to a passage of a threshold time period without receiving a user input at the user device responsive to the menu.  See at least paragraph 0201.






Claim 4:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses the determination to transition to the standby mode is made in response to a passage of a threshold time period without receiving a user input at the user device, wherein the threshold time period starts after the playback of the first content ends. See at least paragraph 0201.

Claim 5:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses the determination to transition to the standby mode is made in response to a passage of a threshold time period without receiving a second user input after receiving a first user input. See at least paragraph 0201.

Claim 6:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses the determination to transition to the standby mode is made in response to an actuation of a switch of the user device. See at least paragraph 0201.

Claim 7:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses the user device comprises a set-top box device, a computing device, a mobile communications device, or a combination thereof. See at least paragraph 0126.

Claims 8 and 15:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses the first content stream corresponds to a banner advertisement displayable at the display device. See at least paragraph 0007.


Claim 9:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses the first content stream includes targeted advertising associated with the user device, non-targeted advertising, or both. See at least paragraph 0007.

Claim 10:
DRAZIN as shown below discloses the following limitations:
a memory coupled to the processor, the memory comprising instructions executable by the processor to perform operations, the operations including:  (see at least Figure 1 as well as associated and related text)
DRAZIN does not specifically disclose the following limitations, but PELTONEN as shown does:
sending a standby message to a server of the service provider, wherein the standby message indicates a start of the standby mode; (see at least paragraphs 0071-0072)
receiving a content stream from the server in response to the standby message; (see at least paragraphs 0071-0072)
sending the video content generated from the content stream from the buffer to the display device while in the standby mode. (see at least paragraphs 0071-0072)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DRAZIN with the technique of PELTONEN because, “Electronic access to and distribution of information has grown in importance as a result of networks such as the Internet connecting individuals on a global scale.  Even individuals who are on travel or vacation may connect to communication and information networks through mobile communication devices like mobile telephones.  For example, many smartphones allow users to browse the web, check and send e-mails or other electronic messages and make telephone calls while they are on the move.  Business people, in one instance, may use such devices to seek information involving business news, stock prices and/or weather reports.  From a social perspective, information access may further be directed PELTONEN: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of DRAZIN/PELTONEN does not specifically disclose processing the content stream to load a buffer of the memory with video content, wherein the buffer is configured to inhibit disruption of playback of the video content on the display device coupled to the apparatus when the apparatus is in the standby mode.  CHEONG, however, in at least Figures 2 as well as associated and related text; column 2, lines 11-24; column 4, lines 51-64; column 6, lines 36-52. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DRAZIN/PELTONEN with the technique of CHEONG because, “In wireless systems where a common access point, such as a base station, communicates with multiple mobile terminals, there is a need to manage activity of the mobile terminals and allocation of resources.  Since many mobile terminals are battery operated, there is a constant effort to minimize power consumption and optimize battery life.  Accordingly, the mobile terminals often cycle between an active mode during communication sessions and one or more standby modes between communication sessions.  While in a standby mode, the mobile terminals may operate in different ways depending on the communication system.  For example, a mobile terminal may power down in standby mode and periodically power up and communicate with the base station to see if a communication session is necessary.  When the mobile terminal awakes to see if a communication session is necessary, the mobile terminal is not considered in an active mode, and communicates with the access point only to a limited extent to determine if it should transition to an active mode.” (CHEONG: column 1, lines 12-30).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
LI discloses the fundamental purpose of buffering circuits in a video streaming environment: “In best-effort networks, streaming media applications use streaming rate selection and playout buffers to reduce degradations in performance caused by changes in the available bandwidth along the path of the streaming flow. However, most streaming rate selection and buffer optimization algorithms are developed for wired networks and can perform poorly over wireless networks. Wireless networks often introduce rate adaptation, retransmissions, Forward Error Correction (FEC), and channel access control, and other behaviors not normally found in wired networks. This mismatch in design leads to significant degradation in the effectiveness of rate selection and playout buffer techniques.”  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DRAZIN/PELTONEN/CHEONG with the technique of LI because, “streaming media applications use streaming rate selection and playout buffers to reduce degradations in performance caused by changes in the available bandwidth along the path of the streaming flow” (LI: introduction).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 13:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses:
the operations further include: determining that a time in the standby mode satisfies a threshold; and
sending a second message to the server in response to the time in the standby mode satisfying the threshold, wherein the server stops sending the content stream in response to the second message.
See at least paragraph 0201.
Claim 14:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses the media content corresponds to a particular channel of a television service.  See at least paragraphs 0017, 0041, 0042, 0126, and 0193.

Claim 16:
DRAZIN as shown below discloses the following limitations:
receiving a first standby message from a media device that receives a service from the service provider, wherein the first standby message indicates that the media device is in a standby mode; (see at least paragraph 0201)
DRAZIN does not specifically disclose the following limitations, but PELTONEN as shown does:
sending a content stream to the media device in response to the first standby message,; (see at least paragraphs 0071-0072)
receiving a second standby message from the media device after receipt of the first standby message; (see at least paragraphs 0017, 0041, 0042, 0126, and 0193.)
ceasing the sending of the content stream to the media device responsive to the second standby message. (see at least paragraphs 0017, 0041, 0042, 0126, and 0193.)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DRAZIN with the technique of PELTONEN because, “Electronic access to and distribution of information has grown in importance as a result of networks such as the Internet connecting individuals on a global scale.  Even individuals who are on travel or vacation may connect to communication and information networks through mobile communication devices like mobile telephones.  For example, many smartphones allow users to browse the web, check and send e-mails or other electronic messages and make telephone calls while they are on the move.  Business people, in one instance, may use such devices to seek information involving business news, stock prices and/or weather reports.  From a social perspective, information access may further be directed PELTONEN: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of DRAZIN/PELTONEN does not specifically disclose wherein the media device is configured to load media content of the content stream into a buffer, wherein the buffer is configured to inhibit disruption of playback of video content by a display device coupled to the media device while the media device is in the standby mode. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DRAZIN/PELTONEN with the technique of CHEONG because, “In wireless systems where a common access point, such as a base station, communicates with multiple mobile terminals, there is a need to manage activity of the mobile terminals and allocation of resources.  Since many mobile terminals are battery operated, there is a constant effort to minimize power consumption and optimize battery life.  Accordingly, the mobile terminals often cycle between an active mode during communication sessions and one or more standby modes between communication sessions.  While in a standby mode, the mobile terminals may operate in different ways depending on the communication system.  For example, a mobile terminal may power down in standby mode and periodically power up and communicate with the base station to see if a communication session is necessary.  When the mobile terminal awakes to see if a communication session is necessary, the mobile terminal is not considered in an active mode, and communicates with the access point only to a limited extent to determine if it should transition to an active mode.” (CHEONG: column 1, lines 12-30).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
LI discloses the fundamental purpose of buffering circuits in a video streaming environment: “In best-effort networks, streaming media applications use streaming rate selection and playout buffers to reduce degradations in performance caused by changes in the available bandwidth along the path of the streaming flow. However, most streaming rate selection and buffer optimization algorithms are developed for wired networks and can perform poorly over wireless networks. Wireless networks often introduce rate adaptation, retransmissions, Forward Error Correction (FEC), and channel access control, and other behaviors not normally found in wired networks. This mismatch in design leads to significant degradation in the effectiveness of rate selection and playout buffer techniques.”  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DRAZIN/PELTONEN/CHEONG with the technique of LI because, “streaming media applications use streaming rate selection and playout buffers to reduce degradations in performance caused by changes in the available bandwidth along the path of the streaming flow” (LI: introduction).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 17:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  DRAZIN further discloses:
the operations further comprise:
sending a content stream request to an advertising server; and
receiving the content stream from the advertising server in response to the content stream request.
See at least paragraphs 0126, 0202, and 0203.


s 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over DRAZIN/PELTONEN/CHEONG/LI, and further ion view of in view of Fisk et al. (USPGP 2011/0307548 A1), hereinafter FISK.
Claims 18 and 19:
The combination of DRAZIN/PELTONEN/CHEONG/LI discloses the limitations as shown in the rejections above.  FISK further discloses:
the content stream request includes user profile information that enables targeted advertising, a location associated with the media device that enables local advertising, or both. 
the user profile information enables the advertising server to retrieve a user profile associated with the media device.
See at least paragraphs 0031, 0326, 0060, and 0676.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DRAZIN/PELTONEN/CHEONG/LI with the technique of FISK because, “Conventional distribution systems employ a server and one or more receivers distributed on a network.  Such systems distribute content directly to each receiver, and typically each receiver is controlled by a single user or is associated with a single primary output device.  Such systems are suitable for large numbers of widely distributed users, but are not ideally suited to the distribution of content to clusters of users. It is known to provide local servers to distribute content to such clusters of users, but the use of such local servers raises a number of difficulties in maintaining control of and communication between such local servers, and in providing the appropriate service for each user of the system regardless of which local server they receive content from. Such difficulties are exacerbated if it is desired to distribute a range of different types of data, if users are transient, using different local servers at different times, if it is desired to maintain centralised control of the system, if it is desired to bill users directly for use of the system, if individual users have different needs or expectations of the system, and if it is desired to increase the level of interaction between individual users and the system.” (FISK: paragraphs 0002-0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CHANG, C. et al. Mobile Advertising: Triple-win for Consumers, Advertisers and Telecom Carriers, SIGIR Workshop on Internet Advertising, Beijing, China, July 28, 2011,6 pages. Retrieved from IDS. (Year: 2011).  CHANG, C. et al.  generally discloses a method/system that by and large reads on and is related to the instant invention.  

SUWA, HIROYUKI. (JP 2013/105030 A). “To provide a standby screen display program which displays advertisements on a standby screen displayed on a display screen of a portable communication terminal. A standby screen display program makes a portable communication terminal function as: a standby processing unit for displaying wall paper information as standby screen information on a display screen of the portable communication terminal; a trigger monitoring unit for monitoring user's operations on the standby screen and on the portable communication terminal to determine whether or not an operation that satisfies a predetermined condition has been carried out; and an advertisement processing unit for acquiring advertisement information from a memory of the portable communication terminal or from an advertisement information provision server and displaying the acquired advertisement information on the standby screen provided that the trigger monitoring unit determines that the predetermined condition has been satisfied.”

MINGZHE LI et al. Playout Buffer and Rate Optimization for Streaming over IEEE 802.11 Wireless Networks.  (2009). Retrieved online 05/18/2021.
http://web.cs.wpi.edu/~rek/Research/Papers/TOMCCAP09.pdf


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)